Court of Appeals
                          Sixth Appellate District of Texas

                                     JUDGMENT


 Otis Justin Evans, III, Appellant                      Appeal from the 8th District Court of
                                                        Franklin County, Texas (Tr. Ct. No. F9225).
 No. 06-17-00138-CR         v.                          Memorandum Opinion delivered by Justice
                                                        Moseley, Chief Justice Morriss and Justice
 The State of Texas, Appellee                           Burgess participating.



       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We note that the appellant, Otis Justin Evans, III, has adequately indicated his inability to
pay costs of appeal. Therefore, we waive payment of costs.



                                                       RENDERED FEBRUARY 7, 2018
                                                       BY ORDER OF THE COURT
                                                       JOSH R. MORRISS, III
                                                       CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk